                            Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 1 of 8

Pro Sc I lUcv. 12.''l(»)Cc>iiiplanil I'or jC'i\iU'aM.-



                                              United States District Court
                                                                             for the

                                                                           District of


                                                                                   Division



                                                                                         Case No.

                                                                                                     ito heJllled in by /he Clerk's Officei

                                   I'lainlijjis)
lli'rile the lull name oi each plainlijl tvlio is lilin^ this cnmphiini.
If the names o/ a/I the p/alnt/IJs cannot Jit in the space uhow.
                                                                                         Jury Trial: icheckonet • Yes [^No
please write "see allached" in the space and attach an addilioital
page with the full list oj names.)
                                       -V-


                                                                                                                          S2c«                     o
                                                                                                                          C/? -         -r
                                                                                                                                                   I—
                                                                                                                           —iCJ
                                                                                                                             —
                                                                                                                                       ''3
                                                                                                                                       —I          rn
                                                                                                                           O
                                                                                                                               Cf>
                                                                                                                                  —«   ' O
                                                                                                                                                   POZ}
                                                                                                                                                   7s; r -
                       yt/efTj,                             /yurt.,                                                        —c>-                    com

                                 Delettdantisi                                                                             o?5
                                                                                                                           m      —I
(H'rlle the lull name al each delendaiil wha is heing sued. If the                                                         sno
names ol all the dc/endants caitnniJit iti the 'ptice ahave. plc<ise                                                                                   o
write "see attached" In the space attd attach an a<lditiiiitalpage                                                          0-3 pa                     m
                                                                                                                                             j
with the full list of names.)                                                                                                            \J




                                                         COMPLAINT FOR A CIVIL CASE



I.          The Parties to This Complaint

            A.           The Plaintiffils)

                         Provide the information below for each plaintilTnamed in the complaint. Attach additional pages if
                         needed.

                                     Name
                                                                           T>9/»7ttj                                           S/Z'
                                     Street Address
                                                                           ^7 £>i/t-rCoclc
                                     City and Count)
                                     State and Zip Code
                                                                           /7^^SS/fc^>^^^77y
                                     'lelephone Number
                                                                           PoS-P^S' iS-9yo
                                     E-mail Address



            B.          The Oefen<lant(s)

                         Provide the information below for each defendant named in the complaint, whether the defendant is an
                         individual, a go\ eminent agency, an organi/ation. or a corporation. Eor an individual defendant,
                         include the person's Job or title nt knowm. .Attach additional pages if needed.

                                                                             ^                      77^-0/
                                                                                                                                                 Page I III' 5
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 2 of 8
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 3 of 8
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 4 of 8
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 5 of 8
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 6 of 8
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 7 of 8
Case 1:18-cv-12253-ADB Document 1 Filed 10/26/18 Page 8 of 8
